Case: 12-13825   Date Filed: 05/31/2013   Page: 1 of 3


                                                     [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-13825
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:12-cv-22247-JAL



ROCHELLE DRIESSEN,

                                                     Plaintiff - Appellant,

                                  versus

MIAMI-DADE COUNTY SCHOOL BOARD,
FLORIDA DEPARTMENT OF EDUCATION BUREAU OF
EXCEPTIONAL EDUCATION AND STUDENT SERVICES,
11TH JUDICIAL CIRCUIT COURT IN AND
FOR DADE COUNTY, FLORIDA JUVENILE DIVISION,

                                                     Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 31, 2013)

Before CARNES, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-13825      Date Filed: 05/31/2013   Page: 2 of 3


      Rochelle Driessen appeals the district court’s dismissal for frivolity under 28

U.S.C. § 1915(e)(2)(B)(i) of her Individuals With Disabilities Education Act

(IDEA) claim. After careful review, we affirm.

      On June 15, 2012, Driessen filed suit against the above defendants, alleging

several IDEA violations. In her complaint, she conceded that a Florida state court

had terminated her parental rights to her two children and attached a copy of a

state-court order to that effect. The district court took note and sua sponte

dismissed Driessen’s complaint as frivolous, noting that she had filed two previous

IDEA lawsuits, both dismissed because she had no parental rights and therefore

lacked standing to sue under the IDEA, and that her parental status had admittedly

remained unchanged. This is Driessen’s appeal.

      We review a dismissal for frivolity for an abuse of discretion. Miller v.

Donald, 541 F.3d 1091, 1100 (11th Cir. 2008). “A claim is frivolous if and only if

it lacks an arguable basis either in law or in fact.” Id. (internal quotation marks

omitted). Driessen appealed both of her prior IDEA cases to this court. In the

first, we affirmed the district court’s dismissal on grounds not relevant to this

appeal. See Driessen v. Miami-Dade Cnty. Sch. Bd., No. 12-11377, 2013 WL

310055 (11th Cir. Jan. 28, 2013) (unpublished). In the second, we also affirmed,

holding that Driessen lacked standing because, as someone who did not have

permanent legal guardianship of her children, she was without the authority to



                                           2
               Case: 12-13825     Date Filed: 05/31/2013    Page: 3 of 3


make educational decisions for her children that is necessary to confer standing to

assert an IDEA claim. Driessen v. Lockman, No. 12-13277, 2013 WL 1920911

(11th Cir. May 10, 2013) (unpublished). Driessen admitted in her complaint in the

instant case that she still lacked legal guardianship of her children. Accordingly,

for the reasons stated in Driessen v. Lockman, we conclude that Driessen’s

assertion of standing to bring this suit “lacks an arguable basis either in law or in

fact,” Miller, 541 F.3d at 1100 (internal quotation marks omitted), and the district

court did not abuse its discretion in dismissing her case under § 1915(e)(2)(B)(i).

      AFFIRMED.




                                           3